DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments and Response to Applicant’s Comments/Remarks
Claims 1, 4, 6-7, 21, 24, 26-28, 31 and 33 are currently pending, and have been fully examined. Claims 2-3, 5, 8-20, 22-23, 25, 29-30, and 32 have been cancelled by Applicant. Applicant’s response, filed on December 28, 2020, has fully been considered. 
With respect to the 112(a) rejection, Applicant’s amendment raise new issues. For example, amended claims 1, 21, and 28 recite “receiving a value (read from a machine-readable code associated with a singleton.)” The claims further recite “receiving a confirmation…the confirmation comprising a value (read from a machine-readable code associated with the singleton)…” The above claim recitation implies that the “a value (read from the machine-readable code)” is received twice, once with the first “receiving”, and for the second time, it is comprised in the confirmation. However, the Specification is silent to the claim recitation, and therefore the new language constitutes new matter.
With respect to 112(a) rejection of claims 1, 21, and 28 for lack of algorithm for the functions “causing” and “reflecting” in “database reflecting…”, Applicant is of the opinion that there is no requirement that claims define the algorithm that is used to manipulate data. The examiner respectfully disagrees and notes that according to 
With respect to the 112(a) rejection of claims 4, 24 and 31 for lack of support in the Specification for “repeating the detection of the wireless tracking device…” Applicant removed the terms “repeated” from claim 4, but claims 24 and 31 remain the same as previously presented. Therefore, claims 24 and 31 still lack support in the Specification.
With respect to 112(b) rejection of claims 1, 21, and 28 for unclear scope, Applicant is of the opinion that the claims are definite. The examiner respectfully disagrees and notes that the claim recitation “database reflecting…” associates a function “reflecting” with the database, while the claim does not define “database” as a claimed entity .
With respect to 112(b) rejection of claim 27 for unclear scope, Applicant is of the opinion that the “wireless tracking device” is a component of the system. The examiner respectfully disagrees and notes that the system of claim 21 comprises a memory and one or more processors, but not a wireless tracking device.
With respect to the rejection of “the alarm with one of the different attributes” in claims 1, 21, and 28, as lacking antecedent basis in the claim, Applicant is of the opinion that the rejection is incorrect. The examiner respectfully disagrees and notes that “the alarm” is not the same as “the alarm with one of the different attributes.”

With respect to the 103 rejection, Applicant is of the opinion that the cited references are not analogous art. The examiner respectfully disagrees and notes that the references are analogous art. In fact, the same references were cited in the Office Action issued on June 10, 2019, and Applicant seems to have accepted the references as analogous art in their remarks filed on December 10, 2019. 
It is well-established that the test for whether prior art is analogous is “if it is from the same field of endeavor or if it is reasonably pertinent to the particular problem the inventor is trying to solve.” In this case, the prior arts of Bowers and Carter are from the same filed of endeavor or at least reasonably pertinent to the particular problem of the application. The examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventory system of Bowers006 with the digital cashier of Carter et al., in order to provide an anti-theft tag and alarm system that can be activated/deactivated based on purchase transactions.

Examiner Comments
Applicant is reminded that language that is not positively recited does not further limit the scope of the claim. (See MPEP2103 I C) Such language can be found in:
Claim 1: “receiving…a value read from …”, “causing…information to be presented on a display device…”, “accessing…database that reflects…”, “accessing…to be generated…” 

Applicant is reminded that in a method claim, for a recited structural limitation to be entitled to a patentable weight, the structural limitation must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure. (In re Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961)
Claim 7: “…wherein the wireless tracking device comprises an RFID tag”

Claim Objection
With respect to Claims 4, 21, and 28, the claims are “currently amended”, but are labeled as “previously presented.” The claim labeling should be edited.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-7, 21, 24, 26-28, 31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claims 1, 21, and 28, each claim recites “receiving a value (read from a machine-readable code associated with a singleton.)” The claims further recite “receiving a confirmation…the confirmation comprising a value (read from a machine-readable code associated with the singleton)…” 
The above claim recitation implies that the “a value (read from the machine-readable code)” is received twice, once with the first “receiving”, and for the second time, it is comprised in the confirmation. However, the Specification is silent to the claim recitation.
According to the Specification (PGPub, paragraph [0032])
…the user interface module 320 presents a user interface to a user on a display device. The user interface may prompt the user to scan a machine-readable code for a singleton. The scan module 330 scans the machine-readable code for the singleton. The value of the machine-readable code or an image of the machine-readable code may be transmitted to the transaction management server 110 via the communication module 310. The communication module 310 may receive information about the item (e.g., description, image, price, etc.). The user interface module 320 may present the information about the item to the user and prompt the user to provide payment information to pay for the singleton. The payment module 340 may receive payment information from the user. For example, the payment information may already be stored on the user device 150, scanned by a card reader attached the user device 150, keyed into the user device 150 by the user, etc. The payment information may be sent to the transaction management server 110 by the communication module 310, and approval of the transaction may be received by the communication module 310. After the approval is received, the user interface module 320 may present a confirmation of the purchase to the user on the user interface…

	Therefore, the new language constitutes new matter.
With respect to claims 1, 21, and 28 the claim recites: “causing information…to be presented on a display device” without clearly defining how the “causing” is performed. An algorithm or steps/procedure taken to perform the function “causing”  must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claims 24 and 31, the claims recite, “…repeating the detection of the wireless tracking device…” and “…generating the alarm… in response to the repeated detection of the wireless tracking device”. The specification is silent to “…repeating the detection of the wireless tracking device…” and “…generating the alarm… in response to the repeated detection of the wireless tracking device”.
The Specification, for example, discloses:
…when a singleton is returned to a store, the entry for the singleton's tag may be updated to indicate that an alarm should be generated if the tag is detected leaving the store. ([PGPub [0020])


Therefore, the above recitation of claims 24, and 31 lacks sufficient written description and constitutes new matter.
 Dependent claims 4, 6-7, 21, 24, 26-28, 31 and 33 are also rejected for being directed to the limitations of the rejected claims 1, 21, and 28.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 4, 6-7, 21, 24, 26-28, 31 and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
With respect to claims 1, 21, and 28, the scope of the claims is rendered unclear as the claims are directed to actions performed by one or more processors. However, the claims also recite “…database that reflects different attributes of an alarm to be generated, the database reflecting a different attribute value for the singleton than for a second singleton…” It is unclear whether the claim is directed to the actions performed by the one or more processors, or to the combination of actions performed by the one or more processors and the database. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989) An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed...) 
With respect to claim 27, the scope of the claims is rendered unclear as the claim is directed to the system of claim 21, which comprises a memory and one or more processors. However, the claim also recites “…wherein the wireless tracking device comprises an RFID tag.” The wireless tracking device is not a component of the system. It is unclear whether the claim is directed to the system, or to the combination of the system and the wireless tracking device. Therefore, the scope of the claims is unclear  
Dependent claims 4, 6-7, 21, 24, 26-28, 31 and 33 are also rejected for being directed to the limitations of the rejected claims 1, 21, and 28.
Lack of Antecedent Basis
With respect to claims 1, 21, and 28, the claims recite the limitation “the alarm with one of the different attributes” There is insufficient antecedent basis for “the alarm with one of the different attributes” in the claim.
Dependent claims 4, 6-7, 21, 24, 26-28, 31 and 33 are also rejected for being directed to the limitations of the rejected claims 1, 21, and 28.
	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-7, 21, 24, 26-28, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers006 (US Patent No. 6,195,006), in view of Carter et al. (US Patent Publication No. 2013/0124288), further in view of Bowers780 (US Patent Number 6,025,780)
With respect to claims 1, 21, and 28 Bowers006 teach:
…a value read from a machine-readable code associated with a singleton; (Col. 11 ll. 10-49)
receiving a confirmation regarding the singleton, the confirmation comprising a value read from a machine-readable code associated with the singleton… (Col. 11 ll. 10-49)
detecting a wireless tracking device corresponding to the value read from the machine-readable code; (Col. 7 ll. 46-61)
based on having detected the wireless tracking device, disabling the alarm with one of the different attributes from the database.  (Col. 5 ll. 29-44, Col. 7 ll. 13-22 and ll. 46-61, Col. 10 l. 50- Col. 11 I.3, Col. 11 ll. 41-49, Col. 12 ll. 8-16, Col. 13 ll. 3-9, Col. 14 ll. 38-42, Col. 15 ll. 48-54)
	Bowers006 do not explicitly teach:
receiving a value…
causing information about the singleton to be presented on a display device, the information comprising the price of the singleton;
receiving account information for an account of a buyer of the singleton;
…the confirmation confirming that a transaction of the singleton is complete 
accessing a database that reflects different attributes of an alarm to be generated, the database reflecting a different attribute value for the singleton than for a second singleton; 
However, Carter et al. teach:
receiving a value …; ([0008], [0013], [0015])

receiving account information for an account of a buyer of the singleton; ([0016], [0022])
confirming that a transaction of the singleton is complete, ([0015])
In addition, with respect to claims 21 and 28, Carter et al. teach:
charging the account the price of the singleton. ([0046], [0048])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventory system of Bowers006 with the digital cashier of Carter et al., in order to provide an anti-theft tag and alarm system that can be activated/deactivated based on purchase transactions. (Carter et al. [0006], [0015])
Bowers006 and Carter et al. do not explicitly teach:
accessing a database that reflects different attributes of an alarm to be generated, the database reflecting a different attribute value for the singleton than for a second singleton; 
However, Bowers780 teach:
accessing a database that reflects different attributes of an alarm to be generated, the database reflecting a different attribute value for the singleton than for a second singleton; (Col. 9 l. 65-Col. 10. l. 12, Col. 15 l. 48-Col. 16 l. 6) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventory system of Bowers006 and Carter et al. with alarm activation of Bowers780, in order to provide 
With respect to claims 4, 24, and 31, Bowers006, Carter et al. and Bowers780 teach the limitations of claims 1, 21, and 28.
Moreover, Bowers006 teach:
receiving a confirmation that the singleton has been returned, the confirmation including the value …; (Col. 5 ll. 7-17, Col. 7 ll. 13-45, smart returns)
detecting (repeating the detection of) the wireless tracking device corresponding to the value …; (Col. 5 ll. 7-17, Col. 7 ll. 61- 67)
based on having received the confirmation that the singleton has been returned, enabling the alarm in response to the (repeated) detection of the wireless tracking device.  (Col. 5 ll. 29-44, Col. 7 ll. 13-22 and ll. 46-61, Col. 10 l. 50- Col. 11 I.3, Col. 11 ll. 41-49, Col. 12 ll. 8-16, Col. 13 ll. 3-9, Col. 14 ll. 38-42)
With respect to claims 6, 26, and 33, Bowers006, Carter et al. and Bowers780 teach the limitations of claims 1, 21, and 28.
Moreover, Bowers006 teach:
storing the value read from the machine-readable code in a database; and wherein the detecting of the wireless tracking device corresponding to the value read from the machine-readable code includes: (Col. 9 ll. 47-61)
identifying a second value corresponding to the wireless tracking device; (Col. 12 l. 66- Col. 13 l. 1)
comparing the value corresponding to the wireless tracking device with the value read from the machine-readable code in a database. (Col. 13 ll. 1-7)
With respect to claims 7 and 27, Bowers006, Carter et al. and Bowers780 teach the limitations of claims 1 and 21.
Moreover, Bowers006 teach, wherein the wireless tracking device comprises an RFID tag. (FIG. 2, Col. 7 ll. 38-45)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685